PER CURIAM.
Edward McNair brought a bill for declaratory decree in the circuit court. After alleging that he had been arrested by a police officer of the City of Miami, for the violation of a Metropolitan Dade County traffic ordinance, he posed the question to the court of the legality of his arrest. Upon hearing, the chancellor entered a final decree, which in effect dismissed plaintiff’s complaint but also set forth conclusions as to the respective rights of the parties.
An examination of the record discloses that the order of dismissal should be sustained upon the ground that a proceeding for a declaratory decree or judgment may not be used to enjoin a criminal proceeding in progress. Taylor v. Cooper, Fla.1952, 60 So.2d 534.
Accordingly, the final decree is affirmed in its dismissal of appellant’s petition for declaratory decree, hut modified by eliminating therefrom the findings and conclusions set out in paragraphs 1, 2, 3 and 4 thereof.
Modified and affirmed.
PEARSON, Acting C. J., CARROLL, CHAS., J., and SAULS, RICHARD M., Associate Judge, concur.